As filed with the Securities and Exchange Commission on January 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22748 YCG Funds (Exact name of registrant as specified in charter) 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Address of principal executive offices) (Zip code) Will Kruger YCG Funds 11701 Bee Cave Road, Suite 217 Austin, TX 78738 (Name and address of agent for service) Registrant's telephone number, including area code: (512) 505-2347 Date of fiscal year end: November 30 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. YCG ENHANCED FUND a series of the YCG Funds Annual Report November 30, 2013 Ticker Symbol: YCGEX YCG Enhanced Fund MESSAGE TO SHAREHOLDERS (Unaudited) Dear Fellow Shareholder: For the fiscal year ending November 30, 2013, the YCG Enhanced Fund achieved a total return of 25.7%.During the same time period, the S&P 500 Index had a total return of 31.3%. We are quite happy with these results as they are largely representative of what we would anticipate from our fund during bullish time periods such as the one we are currently experiencing, with this year providing the exclamation point to an amazing five year resurgence of U.S. stock prices. In our view, as the market continues to advance, rising portfolio values lull many investors into complacency. The trouble is that stock returns, especially in speculative and cyclical issues, have been racing ahead while sustainable business earnings, in aggregate, have barely budged. In other words, returns this past year can largely be explained by price to earnings (P/E) multiple expansion, which is particularly concerning when profit margins are also near record highs. We believe that over the long term, regardless of what many short-term stock charts imply, business values cannot grow faster than their underlying cash flows. Thus, our priority is to identify businesses that we believe can swim against a possible tide of declining margins and/or stagnant or declining price-to-earnings ratios, while still swimming well with the tide if these risks never come to fruition. We believe we have constructed a portfolio full of these types of companies and are pleased that it has delivered solid results despite what we believe to be its high quality, defensive nature. While we realize that owning a portfolio with a large overweighting of consumer defensive companies such as Procter & Gamble, Coca-Cola, Unilever, PepsiCo, and Colgate increases the probability that our portfolio will lag during strong bull markets (as it did during this past year), we believe it reduces risk and enhances return by increasing the possibility that our portfolio will outperform during sideways or downward markets, enabling us to go on the offensive during periods of investor apathy or distressed selling. Today’s market is decidedly not one of those periods, so we’re content to hold these stocks, since we believe they are still priced to deliver attractive returns over the long term. Some question why we remain bullish on these types of holdings when their P/E ratios appear high. First, we believe this is because investors tend to underestimate the value of consistent cash flow. Consider a business we will call “Steady Eddie” that earns $1/year and can be purchased for $20, or 20 times earnings. Suppose this business does not grow, but it consistently earns $1/year for 4 years and consistently trades at a P/E multiple of 20. Now, compare this to another business we will call “Cyclical Cyclone” that also trades at $20/share. In the first year, it also makes $1/share, so it appears to also have a P/E ratio of 20. However, suppose it earns $2 in year two, then loses -$2 in year three, and earns $1 again in year 4. Over the ensuing 2 YCG Enhanced Fund 4 years it averaged $0.50/year, implying that, in year one, you did not really pay 20 times earnings for “Cyclical Cyclone,” but rather 40 times earnings! Oftentimes investors pay irrationally high multiples during periods of peak earnings as they extrapolate future expectations from the peak, and pay irrationally low multiples during trough earnings. Second, we believe investors tend to underestimate the value of a company having the ability to convert a high percentage of their earnings to cash for shareholders. Just because a business earns money does not mean you get to see it as a shareholder! Some businesses are “hungrier” than others and may reabsorb more than 50% of their supposed free cash flow in order to protect and grow their business. For example, suppose you can purchase “Cash Gusher” for 20 times earnings or “Money Muncher” for 10 times earnings, and both businesses are growing at the same rate. Why would anyone in their right mind pay twice as much for Cash Gusher? Well, suppose Cash Gusher can pay out 100% of its earnings to you while Money Muncher is so capital intensive it can only pay out 25% of its earnings in order to maintain its business and make acquisitions to protect its franchise. This implies you did not pay 10 times earnings like you thought, but rather 40 times earnings! Thus, when you purchased Money Muncher for what you thought was 50% off, it turned out it was actually twice as expensive as Cash Gusher. These two principles demonstrate that not all P/E multiples are created equally. In our view, this explains why a business such as Procter & Gamble (P&G) traded at an average trailing P/E ratio above 20 for the last couple decades and still produced compound returns at over 11% annually. Many investors believe that a high growth rate is required to achieve a healthy return if a stock is purchased at a high multiple, but P&G and other “Cash Gushers” have consistently and resoundingly disproved this assumption. During the period in question, P&G only grew around 5% annualized. Instead, the combination of the two principles discussed above – consistent earnings and P&G’s ability to convert nearly all of its earnings to cash for shareholders in the form of dividends and share repurchases – led to outsized returns despite the relatively higher price tag. We tend to view the world in terms of probability distributions. Our analysis suggests that, in the current environment, these “narrow bell-curve” (higher quality) stocks oftentimes have higher expected returns than “wide bell-curve” (lower quality) stocks. In other words, the expected returns in these businesses are especially attractive when one considers the consistency of these businesses and their ability to return cash to shareholders. We want to be clear to communicate, however, that this defensive portfolio will likely not always be the case. We are willing to invest a portion of our portfolio in cyclical high quality businesses, and even in lower quality stocks, but only if we are convinced that we are being compensated to take on the additional risk. 3 YCG Enhanced Fund As significant investors in the YCG Enhanced Fund, our interests are strongly aligned with yours. Additionally, we realize that many of you, including a number of our family members and friends, have entrusted to us a high percentage of your savings. We do not take this responsibility lightly. As such, we will continue to relentlessly pursue the best risk-adjusted returns. We thank you for your trust and loyalty and wish you a happy, healthy, and prosperous 2014! Sincerely, The YCG Team Past performance does not guarantee future results. The fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests primarily in equity securities without regard to market capitalization, thus investments will be made in mid and smaller capitalization companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may also write put options and covered call options on a substantial portion of the Fund’s long equity portfolio, which have the risks of early option contract assignment forcing the Fund to purchase the underlying stock at the exercise price which may be the cause of significant losses due to the failure of correctly predicting the direction of securities prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors.Covered call writing may limit the upside of an underlying security.The Fund may also invest in foreign securities which involve political, economic and currency risks, greater volatility, and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. Fund holdings and sector allocations are subject to change at any time and should not be considered recommendations to buy or sell any security.Please see the Schedule of Investments in this report for a complete list of fund holdings. The definition of free ‘cash flow’ is the cash flow from operations that is left over after spending on maintenance capital expenditures and acquisitions that are required to protect the business. In other words, it’s the cash flow from operations that is free and clear to be distributed to shareholders in the form of dividends and share repurchases, and/or to be allocated towards ways to grow the existing business through means such as “growth” acquisitions or new capital expenditures, or simply pay down debt. Typically, we calculate this by looking at a normalized view of net income plus depreciation and amortization minus the maintenance capital expenditures and acquisitions that are required to protect the business, adjusted for often overlooked items such as pensions, stock option expenses, and leases. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells. The S&P 500 is a stock market index based on the market capitalizations of 500 leading companies publicly traded in the U.S. stock market. It is not possible to invest directly in an index. 4 YCG Enhanced Funds EXPENSE EXAMPLE For the six months ended November 30, 2013 (Unaudited) As a shareholder of the YCG Enhanced Fund (the “Fund”), you incur ongoing costs, including management fees and other Fund expenses.If you invest through a financial intermediary, you may also incur additional costs such as a transaction fee charged on the purchase or sale of the Fund or an asset-based management fee. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from June 1, 2013 to November 30, 2013. Actual Expenses The first line of the table on the next page provides information about actual account values and actual expenses. You may use the information provided in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes The second line of the table on the next page provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 YCG Enhanced Fund EXPENSE EXAMPLE (continued) For the six months ended November 30, 2013 (Unaudited) Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any costs that may be associated with investing in the Fund through a financial intermediary. Therefore, the second line of the table is useful in comparing the ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if any costs associated with investing through a financial intermediary were included, your costs would have been higher. Expenses Paid Beginning Ending During Period(1) Account Value Account Value 06/01/2013 – 06/01/2013 11/30/2013 11/30/2013 Actual Hypothetical (5% return before expenses) Expenses are equal to the Fund’s annualized expense ratio of 1.390%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the period. 6 YCG Enhanced Fund GROWTH OF $10,000 INVESTMENT (Unaudited) The chart assumes an initial gross investment of $10,000 made on 12/28/12. Cumulative Since Inception (12/28/12) Annual Returns YCG Enhanced Fund 25.70% S&P 500 Index 31.31% 7 YCG Enhanced Fund TOP TEN EQUITY HOLDINGS November 30, 2013 (Unaudited) Percentage of Net Assets Procter & Gamble Co. % Unilever NV – ADR % Aon Plc % Coca-Cola Co. % PepsiCo., Inc. % MSCI, Inc. % Colgate-Palmolive Co. % Sysco Corp. % C.R. Bard, Inc. % Mastercard, Inc. % Total % ALLOCATION OF PORTFOLIO HOLDINGS (as a % of net assets) November 30, 2013 (Unaudited) 8 YCG Enhanced Fund SCHEDULE OF INVESTMENTS November 30, 2013 Shares Value COMMON STOCKS – 82.85% Beverages – 13.45% Coca-Cola Co. $ PepsiCo., Inc. Commercial Banks – 1.99% Wells Fargo & Co. Communications Equipment – 0.78% Cisco Systems, Inc. Consumer Finance – 1.17% Nicholas Financial, Inc. Diversified Financial Services – 4.98% MSCI, Inc. (a) Energy Equipment & Services – 0.74% Ensco Plc Food & Staples Retailing – 7.66% CVS Caremark Corp. Sysco Corp. Tesco Plc – ADR Food Products – 7.63% Unilever NV – ADR Health Care Equipment & Supplies – 4.68% Becton, Dickinson & Co. C.R. Bard, Inc. Health Care Providers & Services – 1.72% WellPoint, Inc. (a) Household Products – 16.73% Clorox Co. Colgate-Palmolive Co. Procter & Gamble Co. (b) See notes to financial statements. 9 YCG Enhanced Fund SCHEDULE OF INVESTMENTS (continued) November 30, 2013 Shares Value COMMON STOCKS (continued) Insurance – 7.23% Aon Plc $ Internet Software & Services – 0.97% Google, Inc. (a) IT Services – 3.09% Mastercard, Inc. Media – 5.40% DIRECTV (a) News Corp. (a) Twenty-First Century Fox, Inc. Software – 3.61% Microsoft Corp. Oracle Corp. Trading Companies & Distributors – 1.02% MFC Industrial Ltd. TOTAL COMMON STOCKS (Cost $34,166,356) Total Investments (Cost $34,166,356) – 82.85% Other Assets in Excess of Liabilities – 17.15% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt Plc Public Limited Company (a) Non-income producing security. (b) A portion of this security is pledged as collateral on written options. As of November 30, 2013, the value of collateral is $2,105,500. The Global Industry Classification Standard (GICS) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. See notes to financial statements. 10 YCG Enhanced Fund SCHEDULE OF OPTIONS WRITTEN November 30, 2013 Contracts Value CALL OPTIONS C.R. Bard, Inc. Expiration: January 2014; Exercise Price: $120.00 67 $ Expiration: January 2014; Exercise Price: $140.00 52 PUT OPTIONS Aon Plc Expiration: January 2014; Exercise Price: $72.50 17 Expiration: January 2014; Exercise Price: $80.00 16 Expiration: January 2014; Exercise Price: $82.50 20 C.H. Robinson Worldwide, Inc. Expiration: January 2014; Exercise Price: $60.00 13 Expiration: February 2014; Exercise Price: $60.00 74 Cisco Systems, Inc. Expiration: February 2014; Exercise Price: $22.00 61 Coca-Cola Co. Expiration: December 2013; Exercise Price: $38.00 50 Expiration: December 2013; Exercise Price: $39.00 85 CVS Caremark Corp. Expiration: January 2014; Exercise Price: $62.50 26 Expiration: January 2014; Exercise Price: $67.50 DIRECTV Expiration: December 2013; Exercise Price: $60.00 17 Expiration: December 2013; Exercise Price: $65.00 58 Expiration: January 2014; Exercise Price: $62.50 30 eBay, Inc. Expiration: January 2014; Exercise Price: $52.50 40 Expiration: January 2014; Exercise Price: $55.00 94 Expiration: February 2014; Exercise Price: $50.00 33 Ensco Plc Expiration: December 2013; Exercise Price: $55.00 30 Mastercard, Inc. Expiration: January 2014; Exercise Price: $710.00 16 Expiration: January 2014; Exercise Price: $725.00 1 Expiration: January 2014; Exercise Price: $730.00 2 Microsoft Corp. Expiration: January 2014; Exercise Price: $35.00 Expiration: February 2014; Exercise Price: $38.00 23 See notes to financial statements. 11 YCG Enhanced Fund SCHEDULE OF OPTIONS WRITTEN (continued) November 30, 2013 Contracts Value PUT OPTIONS (continued) Oracle Corp. Expiration: December 2013; Exercise Price: $34.00 $ Expiration: January 2014; Exercise Price: $33.00 59 Expiration: January 2014; Exercise Price: $35.00 47 Twenty-First Century Fox, Inc. Expiration: January 2014; Exercise Price: $34.00 73 WellPoint, Inc. Expiration: December 2013; Exercise Price: $82.50 7 95 Wells Fargo & Co. Expiration: January 2014; Exercise Price: $43.00 69 Total Options Written (Premiums received $431,041) $ See notes to financial statements. 12 YCG Enhanced Fund STATEMENT OF ASSETS AND LIABILITIES November 30, 2013 ASSETS: Investments, at value (Cost $34,166,356) $ Cash Receivable for Fund shares sold Dividends and interest receivable Deposits with brokers for options written Prepaid expenses Total Assets LIABILITIES: Options written, at value (Premiums received $431,041) Payable for investments purchased Accrued investment advisory fees, net of waiver Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Undistributed net investment income Undistributed accumulated net realized gain Net unrealized appreciation Investments Written options Total Net Assets $ Shares outstanding (unlimited shares of no par value authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE(1) $ A redemption fee of 2.00% is assessed against shares redeemed within 90 days of purchase.See Note 2h. See notes to financial statements. 13 YCG Enhanced Fund STATEMENT OF OPERATIONS For the Period December 28, 2012(1) through November 30, 2013 INVESTMENT INCOME: Dividend income(2) $ Interest income Total investment income EXPENSES: Investment advisory fees Offering costs Federal and state registration fees Compliance fees Transfer agent fees and expenses Administration fees Accounting fees Audit and tax fees Insurance fees Reports to shareholders Custody fees Trustee fees and expenses Shareholder service fees Collateral interest expense Miscellaneous expenses Total expenses before reimbursements Expense reimbursement by investment adviser (See Note 6) ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN: Net realized gain on Investments Written options Total Net change in unrealized appreciation on Investments Written options Total Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ Date of inception. Net of $22,934 in foreign withholding taxes. See notes to financial statements. 14 YCG Enhanced Fund STATEMENT OF CHANGES IN NET ASSETS December 28, 2012(1) through November 30, 2013 OPERATIONS: Net investment income $ Net realized gain on investments and written options Net change in unrealized appreciation on investments and written options Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — Redemption fees Payments for shares redeemed ) Net increase TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of year (including undistributed net investment income of $207,887) $ CHANGES IN SHARES OUTSTANDING: Shares sold Issued in reinvestment of distributions — Shares redeemed ) Net increase Date of inception. See notes to financial statements. 15 YCG Enhanced Fund FINANCIAL HIGHLIGHTS For a Fund share outstanding throughout the period December 28, 2012(1) through November 30, 2013 NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain on investment securities Total from operations Redemption fee proceeds — NET ASSET VALUE: End of period $ TOTAL RETURN %(3) SUPPLEMENTAL DATA AND RATIOS: Net assets; end of period (000’s) $ Ratio of expenses to average net assets: Expenses including reimbursement/waiver %(4) Expenses excluding reimbursement/waiver %(4) Net investment income including reimbursement/waiver %(4) Net investment income excluding reimbursement/waiver %(4) Portfolio turnover rate %(3) Date of inception. Amount represents less than $0.01 per share. Not Annualized. Annualized. See notes to financial statements. 16 YCG Enhanced Fund NOTES TO FINANCIAL STATEMENTS November 30, 2013 1.ORGANIZATION YCG Funds (the “Trust”) is a Delaware statutory trust organized under Declarations of Trust dated September 4, 2012.The Trust is an open-end management investment company, as defined in the Investment Company Act of 1940 (the “1940 Act”), as amended.The Trust consists of one series, YCG Enhanced Fund (the “Fund”).The Fund is classified and operates as a non-diversified fund under the 1940 Act.The Fund commenced operations on December 28, 2012.The Fund’s investment adviser is YCG, LLC (the “Adviser”).There are an unlimited number of authorized shares.The investment objective of the Fund is to maximize long-term appreciation with reasonable investment risk. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). a) Subsequent Events Evaluation – In preparing these financial statements, the Fund has evaluated events and transactions for potential recognition or disclosure resulting from subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments other than the event listed below. On December 30, 2013, the Trust declared and paid distributions from ordinary income and net realized capital gains to shareholders of record as of December 27, 2013, as follows: Ordinary Income Short-Term Capital Gain YCG Enhanced Fund b) Investment Valuation – Securities which are traded on a national stock exchange are valued at the last sale price on the securities exchange on which such securities are primarily traded.Securities that are traded on The Nasdaq OMX Group, Inc., referred to as NASDAQ are valued at the Nasdaq Official Closing Price.Exchange-traded securities for which there were no transactions are valued at the current bid prices.Securities traded on only over-the-counter markets are valued on the basis of closing over-the-counter bid prices.Short-term debt instruments maturing within 60 days are valued by the amortized cost method, which approximates fair value.Debt securities (other than short-term instruments) are valued at the mean price furnished by a national pricing service, subject to review by the Adviser and determination of the appropriate price whenever a furnished price is significantly different from the 17 YCG Enhanced Fund NOTES TO FINANCIAL STATEMENTS (continued) November 30, 2013 previous day’s furnished price.Options written or purchased by the Fund are valued at the last sales price.If there are no trades for an option on a given day, options are valued at the mean between the current bid and asked prices.Any securities for which there are no readily available market quotations and other assets will be valued at their fair value as determined in good faith by the Adviser pursuant to procedures established by and under the supervision of the Board of Trustees. Valuation Measurements The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs, if any, during the period.In addition, these standards require expanded disclosure for each major category of assets.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). In addition to the fair-valued securities, the other securities designated as level 3 included securities where prices are obtained from a broker quote in an illiquid market. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of November 30, 2013: Level 1 Level 2 Level 3 Total Assets Common Stocks* $ $
